                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 PACIFIC NORTHWEST SOLAR, LLC,                     CV 16-114-H-SEH-JTJ

                      Plaintiff,

        vs.                                               ORDER

 NORTHWESTERN CORPORATION, A
 DELAWARE CORPORATION DBA
 NORTHWESTERN ENERGY,

                      Defendant.


      On March 6, 2018, the Court issued its Amended Order directing Pacific

Northwest Solar, LLC (Pacific) to produce to Northwestern Corporation

(Northwestern) certain documents in its possession. (Doc. 126 at 3). The Court

ordered that all documents produced by Pacific to Northwestern were subject to the

Court’s March 6, 2018 Protective and Clawback Order. Id. The Court allowed

any third-party who opposed this document production to submit a brief to the

Court. (Doc. 126 at 4). Heelstone Development, LLC (Heelstone) submitted a

letter to the Court dated November 9, 2018. (Doc. 133-1). The Court has

construed Heelstone’s letter as a brief.

      The Court conducted a telephonic status conference with the parties on
November 16, 2018, for the purpose of discussing Heelstone’s objections to the

discovery ordered by the Court. For the reasons stated on the record during the

status conference,

      IT IS ORDERED:

      1.    Heelstone’s objections to the Court’s Amended Order of

October 25, 2018, are DENIED.

      2.    Pacific shall produce to Northwestern on or before November 26, 2018,

all of the documents that the Court previously ordered produced in its Amended

Order of October 25, 2018. (Doc. 126). These documents shall be subject to the

Court’s March 6, 2018 Protective and Clawback Order. (Doc. 87).

      DATED this 19th day of November, 2018.




                                         2
